Exhibit 10.2

July 8, 2020

Robert Rozek

c/o Korn Ferry

1900 Avenue of the Stars, Suite 2600

Los Angeles, CA 90067

 

Re:

Employment Agreement dated as of February 6, 2012 between Korn Ferry (“Korn
Ferry”) and Robert Rozek, as amended by that Amendment thereto dated as of
December 28, 2015(“Employment Agreement”) and the Letter Agreement dated as of
April 14, 2020

Dear Bob:

Reference is made to the Letter Agreement, dated April 14, 2020, between you and
Korn Ferry, which amended the applicable terms and conditions of your Employment
Agreement (the “Employment Agreement Amendment”). This letter amends the
Employment Agreement Amendment by deleting the reference to “August 31, 2020”
and substituting in its stead “December 31, 2020”, having the effect of
extending the temporary reduction of your annual rate of base salary described
in the Employment Agreement Amendment through December 31, 2020. It is agreed
that the extension of the temporary salary reduction above shall not, alone, be
a basis for Good Reason or any constructive termination claim and does not
constitute Good Reason under your Employment Agreement. Except as expressly
modified by this letter, the terms and conditions set forth in the Employment
Agreement and the Employment Agreement Amendment remain in full force and effect
and are incorporated herein by reference.

Please indicate your acceptance of this letter agreement amending your
Employment Agreement and the Employment Agreement Amendment by signing and
dating a copy of this letter agreement in the spaces provided below and
returning such signed and dated copy to me. I thank you for your continued
commitment to Korn Ferry.

 

      Sincerely,      

/s/ Jonathan Kuai

      Jonathan Kuai

ACCEPTED AND AGREED TO:

 

/s/ Robert P. Rozek

     

July 8, 2020                                             

Robert P. Rozek      

Date of Signature